Citation Nr: 0419186	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 29, 1993 
for the grant of entitlement to service connection for a left 
eye corneal scar, with a cataract and refractive error.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left eye corneal scar, with a cataract and refractive 
error, for the period from April 29, 1993 to May 5, 2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
a left eye corneal scar, with a cataract and refractive 
error, for the period beginning on May 6, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's initial claim for service connection for a 
left eye disorder was denied in an unappealed September 1978 
rating decision, and the veteran's reopened claim was not 
received by the RO until April 29, 1993.

3.  There is evidence of left eye visual acuity of 20/400 
from the period dating from April 29, 1993 to May 5, 2002.

4.  Evidence dated on and after May 6, 2002 does not reflect 
anatomical loss of the left eye.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 29, 
1993 for the grant of entitlement to service connection for a 
left eye corneal scar, with a cataract and refractive error, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 
7105 (West 2003); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2003).

2.  The criteria for a 30 percent evaluation for a left eye 
corneal scar, with a cataract and refractive error, for the 
period from April 29, 1993 to May 5, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a (2003).

3.  The criteria for an evaluation in excess of 30 percent 
for a left eye corneal scar, with a cataract and refractive 
error, for the period beginning on May 6, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.84a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his service-
connected left eye disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in regard to his initial service connection claim in 
an April 2002 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also provided 
regulations pertinent to the veteran's current claim in a May 
2003 Statement of the Case.

The Board is aware that the April 2002 VCAA letter concerned 
the veteran's initial service connection claim and not his 
present increased evaluation and earlier effective date 
claims.  The question of whether a further VCAA letter for 
such "downstream" issues is required was addressed by the 
VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Accordingly, the Board finds no 
procedural deficiencies under 38 U.S.C.A. § 5103(a) in this 
case, and the veteran will not be prejudiced by a Board 
adjudication of his claim at the present time.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Also, since the noted 
VCAA development letter preceded the appealed rating 
decision, this case poses no procedural concerns in view of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).

II.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving new and 
material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  Evidence received from a private 
physician or layperson will be accepted as a claim if the 
matter is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).  The date of receipt 
of such evidence is considered the date of claim.  Id.  VA 
medical records may form the basis of an informal claim for 
increased benefits where a formal claim of service connection 
has already been allowed.  38 C.F.R. § 3.157.

In reviewing the relevant procedural history in this case, 
the Board observes that, in June 1978, the Little Rock, 
Arkansas VARO received the veteran's initial claim for 
service connection for a left eye injury.  Subsequently, in a 
September 1978 rating decision, the RO denied this claim.  
The veteran initiated an appeal of this denial and was issued 
a Statement of the Case addressing the issue in December 
1978.  However, he did not respond to this issuance in any 
manner within the following year.  Accordingly, under 
38 U.S.C.A. § 7105(c), the September 1978 rating decision is 
final, and the provisions of 38 C.F.R. § 3.400(q)(1)(ii) are 
applicable. 

A review of the claims file reveals that the veteran did not 
contact a VA office regarding his claim for service 
connection for a left eye injury again until his present 
application was received by the Waco VARO on April 29, 1993.  
Under 38 C.F.R. § 3.400(q)(1)(ii), it is this date of claim 
which should be, and currently is, the appropriate effective 
date for the grant of entitlement to service connection for 
the veteran's left eye disorder.  Therefore, the criteria for 
an earlier effective date have not been met, and the 
preponderance of the evidence is against the veteran's claim 
for that benefit.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Evaluations for the veteran's left eye disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed August 2002 rating decision, the RO granted 
service connection for a left eye corneal scar, with a 
cataract and refractive error, and assigned a 10 percent 
evaluation, effective from April 1993, the date of the 
veteran's reopened claim.

Given this effective date, the Board has considered all 
evidence dating back to April 1993.  Of particular interest 
is a June 1993 statement from Philip H. White, M.D., who 
noted that, as far back as December 1982, the veteran had 
visual acuity of 20/400 in the left eye.  Subsequent 
statements from Dr. White primarily address the etiology of 
the veteran's left eye disorder, though, in February 1995, 
the veteran's left eye vision was noted to have improved to 
20/200 with correction.

The veteran's May 2002 VA eye examination revealed corrected 
visual acuity of 20/30 in the right eye and 20/100 in the 
left eye.  The impressions included a corneal laceration and 
a traumatic cataract of the left eye, a nuclear sclerotic 
cataract of the right eye, a history of iritis of both eyes, 
and refractive error.  The examiner also related the 
veteran's left eye disorder to service.

In an October 2002 statement, Dr. White noted that the 
veteran had best corrected visual acuity of 20/70 in the 
right eye and 20/400 in the left eye.  

The veteran underwent another VA eye examination in November 
2003.  This examination revealed best corrected visual acuity 
of 20/25 in the right eye and 20/400 in the left eye.  The 
examiner noted that the changes in the left eye were most 
likely caused by the progression of a cataract.  Notably, the 
veteran was found to not be legally blind by either visual 
acuity or visual field criteria.  The diagnoses were a 
corneal laceration/scar of the left eye, a traumatic cataract 
of the left eye, a pseudophakic right eye, and a history of 
iritis in both eyes (currently inactive).

Subsequently, in a February 2004 rating decision, the RO 
increased the evaluation for the veteran's left eye disorder 
to 30 percent, effective from May 6, 2002.

The veteran's left eye disorder has been evaluated under 
38 C.F.R. § 4.84a.  Because the grant of service connection 
is not in effect for the right eye, the right eye is 
considered normal (20/40) for rating purposes.  Under this 
section, a 10 percent evaluation is warranted for vision in 
one eye between 20/50 and 20/100, with vision in the other 
eye of 20/40.  A 20 percent evaluation is warranted for 
vision in one eye of 20/200, with vision in the other eye of 
20/40.  A 30 percent evaluation is assigned for vision in one 
eye of 10/200, with vision in the other eye of 20/40.  A 40 
percent evaluation contemplates anatomical loss of the eye.  
See also 38 C.F.R. § 4.75 (eye evaluations should be based on 
the best corrected vision with glasses).

The Board is aware that 38 C.F.R. § 3.383 allows for special 
consideration in cases of blindness in one eye as a result of 
a service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  Under this 
circumstance, compensation is payable for the combination of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of willful 
misconduct.  Under 38 C.F.R. § 4.79, however, "blindness" 
is defined as having only light perception and visual acuity 
of 5/200 or less.  In the absence of evidence that veteran's 
visual loss is so disabling as to meet the criteria for 
blindness under 38 C.F.R. § 4.79, 38 C.F.R. § 3.383 is 
therefore inapplicable.

In this case, the Board observes that the June 1993 statement 
from Dr. White indicates left eye visual acuity of 20/400 
dating back to 1982.  This equates to 10/200 and, 
accordingly, warrants a 30 percent evaluation under 38 C.F.R. 
§ 4.84a.  Although a subsequent statement from Dr. White 
indicates vision improved to 20/200, the Board will give the 
veteran the benefit of the doubt under 38 U.S.C.A. § 5107(b) 
and accept the finding of left eye visual acuity of 20/400 
for the period prior to May 2002.  For that reason, the 
evaluation for the entire appellate period should be 30 
percent, and this represents a grant for the period dated 
prior to May 6, 2002.

That having been noted, there is no evidence of record 
indicating anatomical loss or loss of use of the left eye, as 
is required for a 40 percent evaluation because the service-
connected disability at issue is unilateral (left eye only).  
As such, there is no basis for an evaluation in excess of 30 
percent for the veteran's left eye disorder.

Overall, the evidence supports a 30 percent evaluation for 
the veteran's left eye disorder for the period from April 29, 
1993 until May 5, 2002, but the preponderance of the evidence 
is against an evaluation in excess of 30 percent for the 
entire pendency of this appeal.  To the extent that this 
determination constitutes a denial, for the period beginning 
on May 6, 2002, the Board observes that 38 U.S.C.A. § 5107(b) 
is not applicable because the preponderance of the evidence 
is against the veteran's claim.




ORDER

The claim of entitlement to an effective date prior to April 
29, 1993 for the grant of entitlement to service connection 
for a left eye corneal scar, with a cataract and refractive 
error, is denied.

A 30 percent evaluation for a left eye corneal scar, with a 
cataract and refractive error, for the period from April 29, 
1993 to May 5, 2002, is granted, subject to the laws and 
regulations governing monetary benefits.

The claim of entitlement to an evaluation in excess of 30 
percent for a left eye corneal scar, with a cataract and 
refractive error, for the period beginning on May 6, 2002, is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



